Mr. Chief Justice Carter, dissenting: I do not agree with the construction of the will given in the foregoing opinion. In construing wills the true intention of the testator must be sought for and enforced, and to ascertain this intention the whole instrument and all of its parts should be considered. Whenever it can possibly be done, a will should be so construed as to give effect and operation to every word and provision in it. (Welsch v. Belleville Savings Bank, 94 Ill. 191; Markillie v. Ragland, 77 id. 98; Boyd v. Strahan, 36 id. 355.) A later clause of a will, when repugnant to a former provision, will be considered as intended to modify or restrict the former. (Brownfield v. Wilson, 78 Ill. 467; Morrison v. Schorr, 197 id. 554.) No particular forms of words are necessary for the creation of trusts, and the words “in trust” are' not essential. However, some language, unequivocal in character, is required from which an intention to raise a trust can be attributed to the testator. (Dee v. Dee, 212 Ill. 338.) The intention must be clear, though the existence of the trust may be inferred from the powers and authority given to the executors or trustees. (Pomeroy’s Eq. Jur. secs. 1009, 1011.) Whether a trust has been created in any particular case is a question of interpretation and construction. The most common and important. species of trusts by inference is composed of those where the property is given to a devisee or legatee, accompanied by precatory words or phrases,'—that is, words or phrases expressing direction, entreaty, confidence, hope, expectation, wish or request, implying the testator’s desire that the property should be used for the benefit of a certain designated person or persons or certain purposes. Without question, a trust may be thus imposed upon the subject of a devise, but an intent to create the trust must clearly appear. If the intention be doúbtful, precatory words will not be construed as a trust. (Pomeroy’s Eq. Jur. sec. 1016; Giles v. Anslow, 128 Ill. 187, and authorities cited.) Private trusts, which concern individuals, must be certain and the individual or individuals must be identified. (Perry on Trusts,—6th ed.—sec. 23.) Courts of equity can carry into effect only such trusts as are of. a certain and definite character. Even though the parties are certain, if the terms by which ’ the trust is created are so uncertain or indefinite that its objects cannot be clearly ascertained the trust must fail. (2 Story’s Eq. Jur.—13th ed.—sec. 979a.) The wnrds relied upon in this will to create and regulate the trust are vague and indefinite. It is contended that the executrix is to dispose of-the property and collect and reinvest the proceeds. But is this process to continue for one year, or during the lifetime of the executrix, or until the children reach a certain age? All the children except one were of age when this litigation was instituted. When and how is final distribution to be made ? The courts can not make a will or declare a trust. The intention to be sought for in the interpretation of a will is not that which may have existed in the mind of the testator, but that which he expressed by the language of the will. (Engelthaler v. Engelthaler, 196 Ill. 230.) Manifestly, the testator did not intend that the distribution should be made at once after his death, because he directed the wife to re-in.vest the proceeds. When the will contemplates a distribution subsequent to the death of the testator the time must be fixed by the will itself. It cannot be left open, to be determined by the executor or trustee. (McCartney v. Osburn, 118 Ill. 403.) If the langxiage of the will as to the trust,—either as to the subject matter, the beneficiaries., the nature and quantity of their interest or the manner in which the trust is to be performed,—is so vague, general or equivocal that any one of these necessary elements is left in real uncertainty the trust must fail. (Orr v. Yates, 209 Ill. 222.) An appointment of the testator’s wife as his attorney and executrix, “to take charge of my property after my death, and retain or dispose of the same for the benefit of herself and children,” creates no trust. Beach on Wills, sec. 219, and cases cited. While the purpose of the testator as expressed in the language of the will is not clear, I am disposed to think, in view of all the language used, that the most reasonable construction is that the testator intended to give each of his children only a two-hundred-dollar legacy; that while he did use the words “trustee” and “trust estates,” no such estate was created by the will. His confidence in his wife is shown by his giving her unlimited discretion in the management of the property. Had it been his purpose to create a trust he would have used language sufficient for that purpose. Taking the entire will together, I think the testator intended to give his wife the property, but to impress upon her his wish that it should be used for the benefit of herself and his six children. There is another reason, moreover, that supports this view as to the construction of the will. Under the first paragraph of the will, considered alone, the conclusion is necessary that by section 13 of our statute on conveyances (Hurd’s Stat. 1909, p. 524,) the wife takes a fee simple estate of inheritance in all the lands in this State of which the testator died seized. The only question, then, that can arise in the construction of this will is, does the subsequent language cut down this fee granted by the first clause? It has frequently been stated that if either real or personal property is given absolutely to a legatee or devisee a limitation over is void. In Wilson v. Turner, 164 Ill. 398, this court, after discussing the authorities at some length, quoted with approval from Jackson v. Robins, 16 Johns. 587, the following: “We may lay it down as an incontrovertible rule, that where an estate is given to a person generally or indefinitely, with a power of disposition, it carries a fee; and the only exception to the rule is where the testator gives to the first taker an estate for life, only, by certain and express words and annexes to it a power of disposal.” That rule has always been followed. Where the first taker, however, is given an absolute interest the express power to convey by deed is mere surplusage. The power of sale added to such an estate does not increase the estate. (Williams v. Elliott, 246 Ill. 548.) The courts are disposed to adopt such a construction as will give an estate of inheritance to the first donee. When the fee is devised by a clause or clauses of the will and other portions are relied on as limiting or qualifying the estate thus given, they must show a clear intention on the part of the testator to thus limit or qualify the estate granted or such limitation will be void. The estate is not to be cut down by dubious, vague or ambiguous language following an explicit devise of the fee. (Bowen v. John, 201 Ill. 292, and cases cited.) While such authors as Gray and Kales criticise the present application of these rules with reference to a gift over after a devise in fee, they agree that the great weight of authority supports them. (Gray on Restraints of Alienation of Property,-2d ed.—secs. 74-74g; Kales on Future Interests, secs. 172-176.) The language in this will relied upon to limit the devise in fee to the executrix is not clear and certain. If there be any repugnancy between various parts of the will, in view of the wording of the will it must be held that the clauses alleged to limit -the devise in fee are void. The following are a few among many other authorities supporting this conclusion: Howard v. Carusi, 109 U. S. 725; Mansfield v. Shelton, 67 Conn. 390; Law v. Douglass, 107 Iowa, 606; Killefer v. Bassett, 146 Mich. 1; Beach on Wills, secs. 216-220, and authorities cited. I can reach no other conclusion, therefore, than that the decree of the circuit court and the opinion of this court construe improperly the will in question.